DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks and amendments filed on 07/05/2022. Claims 1, 6-7, 9, 12, 14, 16-17, and 20 have been amended. Claims 2, 4-5, 10, 15, and 19 have been cancelled. Claims 21-22 have been newly added. Accordingly, claims 1, 3, 6-9, 11-14, 16-18, and 20-22 are currently pending.

Claim Objections
Claim 22 is objected to because of the following informalities: Claim 22 recites the limitation NDS without describing what NDS stands for. The examiner will treat NDS to stand for Navigation data standard.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-9, 11-14, 16-18 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motoyama US 2010/0262359 A1 (hence Motoyama).
In re claims 1, and 16, Motoyama discloses a route search method and apparatus utilizing XML format map data, and more particularly, to a route search method and apparatus for a navigation system utilizing XML format map data that is configured by layered clusters of administrative region by connecting boundary nodes of the administration regions (Paragraph 0001) and teaches the following:
A navigation data source (Fig.19, #231 and Paragraphs 0110-0111), said navigation data source comprising: a first navigation data set of a first type, wherein said first navigation data set represents a map of a first geographic region (Fig.3-Fig.6, and Paragraphs 0043-0045), wherein said first navigation data set further defines a first gateway (Fig.6, Np, Nr), wherein said first gateway is associated with a position within said first geographic region and spaced from a border of said first geographic region (Fig.6 and Paragraphs 0065-0068),
a second navigation data set of a second type, wherein said second navigation data set represents a map of a second geographic region, wherein said second geographic region is one of a sub-region and an overlapping region of said first geographic region (Fig.6 and Paragraphs 0065-0068),
wherein said first gateway defined by said first navigation data set is associated with a gateway defined by said second navigation data set (Fig.6 and Paragraphs 0065-0068),
and wherein said associated gateways form a routing link between a road network of said map of said first geographic region represented by said first navigation data set and a road network of said map of said second geographic region represented by said second navigation data set (Fig.6 and Paragraphs 0065-0068, “the higher cluster 45 has information (cost tables) to allow the navigation system to evaluate virtual links connecting the boundary nodes of the local clusters c1 to c6”)
In re claims 17 and 20, Motoyama discloses the claimed invention as recited above with respect to claims 1 and 16 and Motoyama further discloses the following:
receiving a routing request for computing a route, wherein said routing request at least defines a starting position and a destination position for said route; computing said route and/or causing computing said route at least partially based on said routing request and said navigation data source, wherein said route includes said position associated with said first gateway; and providing said computed route (Fig.16 and 17 and Paragraph 0068)
In re claim 3, Motoyama teaches the following:
said first gateway defined by said first navigation data set and said gateway defined by said second navigation data set are associated with the same position (Fig.6, Nr common for C6 and Higher cluster 45)
In re claim 6, Motoyama teaches the following:
said first gateway is one of a first set of gateways defined by said first navigation data set, wherein each gateway of said first set of gateways is associated with a position within said first geographic region and spaced from a border of said first geographic region, and wherein each gateway of said first set of gateways is associated with a gateway defined by said second navigation data set or another navigation data set of said second type (Fig.3-Fig.6 and Paragraphs 0043-0045 and 0065-0068)
In re claim 7, Motoyama teaches the following:
said first navigation data set further defines a second gateway, wherein said second gateway is associated with a position at a border of said first geographic region, and wherein said second gateway is associated with a gateway defined by a third navigation data set of said first type (Fig.6, different combinations of local clusters and higher cluster)
In re claim 8, Motoyama teaches the following:
said third navigation data set represents a map of a third geographic region, and wherein said third geographic region is an adjacent region of said first geographic region (Fig.6, different combinations of local clusters and higher cluster)
In re claim 9, Motoyama teaches the following:
said second gateway defined by said first navigation data set and said gateway defined by said third navigation data set are associated with the same position (Fig.6, Np or Nr or any boundary node associated with different combinations of clusters) and/or wherein said second gateway defined by said first navigation data set is associated with said gateway defined by said third navigation data set (Fig.6, different combinations of local clusters and higher cluster) 
In re claim 11, Motoyama teaches the following:
said navigation data source further comprising: said third navigation data set (Fig.3-Fig.6 and Paragraphs 0043-0045 and 0065-0068)
In re claim 12, Motoyama teaches the following:
said second gateway is one of a second set of gateways defined by said first navigation data set, wherein each gateway of said second set of gateways is associated with a position at a border of said first geographic region, and wherein each gateway of said second set of gateways is associated with a gateway defined by said third navigation data set or another navigation data set of said first type (Fig.6, Np or Nr or any boundary node associated with different combinations of clusters)
In re claim 13, Motoyama teaches the following:
a level of detail of said map represented by said first navigation data set is lower than a level of detail of said map represented by said second navigation data set (Fig.3-Fig.6 and Paragraphs 0043-0045)
In re claim 14, Motoyama teaches the following:
said navigation data source further comprising: a plurality of navigation data sets of said first type, wherein said first navigation data set is one of said plurality of navigation data sets of said first type, wherein said plurality of navigation data sets of said first type represents a first plurality of independent maps of adjacent geographic regions, wherein each navigation data set of said plurality of navigation data sets of said first type represents one specific map of said first plurality of independent maps of adjacent geographic regions (Fig.3-Fig.6 and Paragraphs 0043-0045); and 
a plurality of navigation data sets of said second type, wherein said second navigation data set is one of said plurality of navigation data sets of said second type, wherein said plurality of navigation data sets of said second type represents a second plurality of independent maps of adjacent sub-regions and/or overlapping regions of said first geographic region, wherein each navigation data set of said plurality of navigation data sets of said second type represents one specific map of said second plurality of independent maps of adjacent sub-regions and/or overlapping regions of said first geographic region (Fig.3-Fig.6 and Paragraphs 0043-0045)
In re claim 18, Motoyama teaches the following:
said starting position and/or said destination position are within said second geographic region, and wherein said computing said route is at least partially based on said first navigation data set and at least partially based on said second navigation data set (Fig.6 and Paragraphs 0043-0045 and 0065-0068)
In re claim 21, Motoyama teaches the following:
wherein said maps represented by said first and second navigation data sets are independent maps such that the first and second navigation data sets are updateable independently from each other, and/or wherein said first and second geographic regions are updated regions (Fig.3-Fig.6, and Paragraphs 0043-0045)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama.
With respect to claim 22, Motoyama discloses XML format map data as discussed above but doesn’t explicitly teach the following:
wherein said navigation data source is an NDS database comprising a first NDS product database for storing navigation data sets of the first type and a second NDS product database for storing navigation data sets of the second type
Nevertheless, an NDS navigation database is well known according to applicant’s admitted prior art (Paragraph 0005 of the PGPUB)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the reference to include an NDS database for a navigation data source since the applicant has not specified that the use of an NDS database for a navigation data source solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with an XML format as recited above.


Response to Arguments
Applicant’s arguments, see applicant’s arguments/remarks pages 8-11, filed on 07/05/2022, with respect to rejection of claims 1-18 and 20 under 35 U.S.C. 112(b) and the rejection of claim 16 under 35 U.S.C. 101 have been fully considered and are persuasive. The rejections have been withdrawn.
Applicant’s arguments, see applicant’s arguments/remarks pages 11-14, filed on 07/05/2022, with respect to rejection of claims 1-18 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Motoyama have been fully considered but they are not persuasive.
With respect to applicant’s argument/remark with respect to claims 1, 16-17, and 20, the applicant argues that the cluster of the higher layer cannot be considered to include a road network, as recited in “wherein said first gateway defined by said first navigation data set is associated with a gateway defined by said second navigation data set, and wherein said associated gateways form a routing link between a road network of said map of said first geographic region represented by said first navigation data set and a road network of said map of said second geographic region represented by said second navigation data set”, the examiner respectfully disagrees with that statement. In Motoyama, the higher cluster includes the local clusters. The claims require the navigation dataset to represent a map and not necessarily implying that it contains the roads of the road network. Furthermore, the virtual links, under the BRI of the claim, could be considered to represent “a road network of said map of said first geographic region represented by said first navigation data set”. Furthermore, the claims require a routing link between a road network of said map of said first geographic region represented by said first navigation data set and a road network of said map of said second geographic region represented by said second navigation data set, i.e. it does not necessarily imply that it contains the roads of the road network. Accordingly, he virtual links are considered to represent the underlying road network and the interlayer linking nodes are considered as routing link.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669